Citation Nr: 1638271	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a skin disability of the right hand and forearm, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from March 1963 to December 1968.  His DD 214 reflects that he served in Vietnam and earned the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Togus, Maine, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at an October 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

This matter was previously before the Board in July 2015 when it was remanded for additional development.  The Board noted that although the RO had denied the Veteran's claim on the grounds that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a skin disability of the right hand and forearm, there was no record of any previous denial of such a claim.  Therefore, the Board determined that the matter must be remanded in order to allow the RO an opportunity to develop the claim and to consider it under the correct legal standard.  The matter has now been returned to the Board for further consideration.  

As noted by the Board in July 2015, the Veteran was sent a letter in April 2015 to clarify his choice of representation.  As he did not respond, The American Legion remains his representative.  

Additional medical records have been added to the Veteran's claim file since the most recent supplemental statement of the case was issued in December 2015.  They have not been adjudicated by the RO.  However, a review of these records shows that they are completely negative for any complaints or treatment for a skin disability of the right hand or forearm.  As these records are not pertinent to the claim, the Board may proceed with adjudication of the appeal without fear of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

The Veteran did not have a diagnosis (or signs/symptoms) of a skin disability of the right hand or forearm during service or until many years after discharge from service, and he does not have a current diagnosis of such a disability. 


CONCLUSION OF LAW

The criteria for service connection for a skin disability of the right hand and forearm have not been met, to include on a presumptive basis due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a), 3.307, 3.309(e) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations state that VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was first provided with VCAA notification in a September 2015 letter.  Although it was not provided until after the initial adjudication of the claim, it was provided prior to the initial adjudication under the correct legal standard.  A December 2015 supplemental statement of the case readjudicated the issue and provided the Veteran with an opportunity to respond.  The Veteran has not asserted an error in VA's notice.  In light of the foregoing, the Board finds that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's VA treatment records have been obtained.  At the October 2012 hearing, the Veteran testified that he was scheduled for a skin biopsy in January 2015 at the Boston VA Medical Center.  Several 2013 communications from the Veteran's previous representation, a private attorney, requested that a copy of this biopsy be obtained; however, in a June 2013 letter the attorney wrote that no examination or biopsy had actually occurred, and that there were no more records to submit.  Private medical records have also been received from the Veteran.  

The Veteran has not been afforded a VA examination for his claimed skin disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id. at 83. 

In this case, the Board finds that an examination is not required.  The Veteran testified that he first developed a skin disability of the right hand during service, and that he has had continuous symptoms since that time.  However, as will be discussed in further detail below, the service treatment records are negative for evidence of a skin disability of the right hand or forearm, and the Veteran denied having a skin disability on a medical history he completed at separation.  He was previously afforded a VA dermatology examination in May 1997 in conjunction with other skin claims, and he was frequently seen at a VA dermatology clinic for a skin disability of the right leg and face on many other occasions in 1997, but these examinations and records are all negative for complaints or findings of a skin disability of the right hand or forearm.  In view of the Veteran's previous denial of a skin disability of the right hand and forearm at separation combined with his failure to report this disability on subsequent examinations, the Board concludes that his testimony pertaining to continuous symptoms since service is not credible.  In the absence of evidence that the Veteran's current complaints may be related to service, the McLendon criteria are not met, and an examination is not required.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a chronic skin disability of the right hand and forearm due to active service.  He believes that this is the result of herbicide exposure during his service in Vietnam. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  These diseases include chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (emphasis added).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Board finds that entitlement to service connection for a skin disability of the right hand and forearm is not warranted.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides such as Agent Orange.  However, the evidence does not show that the Veteran was treated for such a skin disability of the right hand or forearm in service, and does not show that he has a current diagnosis of a skin disability in that location.  

Although the Veteran's service treatment records show treatment for other skin disabilities such as tinea cruris, they do not show complaints or treatment for a skin disability of the right hand or forearm.  In fact, when the Veteran completed a Report of Medical History at separation, he checked the box for "no" when asked if he ever had or currently had a skin disease.  A medical examination completed at this time found that the Veteran's skin was normal.  

The post service medical records are also negative for complaints or treatment for a skin disability of the right hand or forearm for the first 35 years following discharge.  The Board notes that this was in spite of frequent visits to the dermatology clinic for treatment of a skin disability of the right leg and acne on his face in 1997.  An August 1996 VA treatment note states that the Veteran has a history of right hand injury in service, but reports that the skin was intact.  Similarly, a July 1998 VA examination of the hands, fingers, and thumb did not note the presence of a skin disability.  

The Board finds that the evidence described in the above 2 paragraphs is probative and weighs against the Veteran having a skin disease, to include chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, that manifested to 10 percent or more within a year of the last date on which he was exposed to an herbicide agent.  The Board also finds that the preceding evidence weighs against a finding of continuous skin symptoms after service, to include breaking any indication of a relationship to service.  

The initial evidence of a skin disability that involves the arm is a February 2003 VA treatment note indicating that the Veteran had a papular eruption of the posterior aspect of the left forearm.  The right forearm was not mentioned.  However, a March 2003 VA dermatology clinic note states that the Veteran had experienced a rash on his arms and neck for several months, which was occasionally pruritic.  An examination resulted in an assessment of lichen simplex chronicus and prurigo.  He was provided with medications to treat the rash and control itching as needed.  

The remainder of the Veteran's medical records dating from March 2003 to the present is negative for a skin disability of the right hand or forearm.  The Board observes that this includes a large volume of both private and VA medical records.  The Board further observes that the Veteran has been followed for his service connected disabilities at various VA clinics where it might be expected that a skin disability of the right hand or forearm would be noted during treatment for his service connected skin disability of the cheeks, neck, and right leg, but in every instance in which the condition of the skin was noted it was found to be normal.  

The Veteran testified that he has experienced itching of his right hand ever since active service, and that he has rashes all of the time.  However, in talking about his itching, the Veteran appeared to attribute this to his service connected residuals of a right thumb injury.  Furthermore, given the Veteran's denial of a skin disability at discharge as well as the complete absence of evidence of a rash of the right arm since 2003 in spite of frequent visits to medical facilities, the Board finds that the Veteran is either not credible or was referencing his skin disabilities at other locations for which service connection has previously been established.  In this regard, the record reflects that the Veteran is service-connected for acne scar and post inflammatory hyperpigmentation of cheeks, neck and right leg.  

Therefore, the Board concludes that in the absence of evidence of a skin disability of the right hand and forearm in service, and absence of a current diagnosis of such a disability, the criteria for service connection have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Furthermore, as there is no evidence of chloracne, other acneform diseases consistent with chloracne or porphyria cutanea tarda within a year of the Veteran's last exposure to herbicides, service connection for a skin disability cannot be presumed.  38 C.F.R. §§ 3.307, 3.309(e).


ORDER

Entitlement to service connection for a skin disability of the right hand and forearm, to include as secondary to herbicide exposure, is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


